Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Divisional Application
	This application is a divisional application of 14/967,301. The independent claims filed in the parent application are nearly identical and could have been rejected for the same reasons i.e. USC 101 ineligibility had the claims been filed in the previous application. Since the independent claims were previously found to be ineligible in Appeal decision 2020-005868 of the claims in application 14967301, mailed 3/18/2021, and the newly added dependent claims that appear to be somewhat different add nothing that would overcome the Appeal decision, the action is made final, as the claims could have been rejected in the parent had they been entered then.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1,119-147 of copending Application No. 14/967,301 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims in each application are found to be nearly identical except that the claims in the child are broader in that the final feature of each independent claim in the parent is missing in the child.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
1. A computer-implemented system for an online sealed bid auction, comprising:

an auction server in communication with one or more remote computing devices associated with one or more remote bidders via a network, wherein the server includes at least one non-transitory computer-readable storage medium with computer-readable instructions stored therein to remotely perform the online sealed bid auction based on one or more sets of predetermined rules, and a processor instructed to execute the computer-readable instructions to:

transfer for display at least a portion of data related to an auction subject for the online sealed bid auction on the one or more remote computing devices associated with the one or more remote bidders;

receive one or more sets of bid data from the one or more remote computing devices, respectively, wherein each of the one or more sets of bid data comprises a bid amount;

receive one or more sets of commitment data, wherein each set of commitment data comprises a commitment to pay a committed amount for adjusting a winning bid amount upon winning the online sealed bid auction;

automatically store the one or more sets of bid data and the one or more sets of commitment data on the server;

automatically transfer for display, on the one or more remote computing devices, a first representation of the online sealed bid auction comprising one or more different identifiers corresponding to the one or more sets of bid data, respectively;

responsive to a closing time of the online sealed bid auction:

determine a highest bid amount as the winning bid amount for a winning bidder and a second highest bid amount based on the one or more sets of bid data; and

responsive to the winning bid amount being associated with at least one of the one or more sets of commitment data comprising a respective committed amount, automatically recalculate the winning bid amount for the winning bidder based on at least a portion of data related to the highest bid amount, the second highest bid amount, and the respective committed amount; and

transfer for display, on the one or more remote computing devices, a second representation of the online sealed bid auction comprising data related to the winning payment amount or the winning bid amount.
1. (Currently Amended) A computer-implemented system for an online sealed bid auction, comprising:

an auction server in communication with one or more remote computing devices associated with one or more remote bidders via a network, wherein the server includes at least one non-transitory computer-readable storage medium with computer-readable instructions stored therein to remotely perform the online sealed bid auction based on one or more sets of predetermined rules, and a processor instructed to execute the computer-readable instructions to:



transfer for display at least a portion of data related to an auction subject for the online sealed bid auction on the one or more remote computing devices associated with the one or more remote bidders:


receive one or more sets of bid data from the one or more remote computing devices, respectively, wherein each of the one or more sets of bid data comprises a bid amount;


receive one or more sets of commitment data, wherein each set of commitment data comprises a commitment to pay a committed amount for adjusting a winning bid amount upon winning the online sealed bid auction;

automatically store the one or more sets of bid data and the one or more sets of commitment data on the server;


automatically transfer for display, on the one or more remote computing devices, a first representation of the online sealed bid auction comprising one or more different identifiers corresponding to the one or more sets of bid data, respectively;


responsive to a closing time of the online sealed bid auction:

determine a highest bid amount as the winning bid amount for a winning bidder and a second highest bid amount based on the one or more sets of bid data; and

responsive to the winning bid amount being associated with at least one of the one or more sets of commitment data comprising a respective committed amount, automatically re-calculate the winning bid amount for the winning bidder based on at least a portion of data related to the highest bid amount, the second highest bid amount, and the respective committed amount;


transfer for display, on the one or more remote computing devices, a second representation of the online sealed bid auction comprising data related to the winning payment amount or the winning bid amount; and

transfer for display, on the one or more remote computing devices, additional data related to allocation of at least a portion of the respective committed amount to the one or more remote bidders or a vendor.




Allowable Subject Matter
	The claims would be allowable for the same reasons as stated in the Parent application 14/967,301, provided that the USC 101 rejection is overcome.

 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
1. A computer-implemented system for an online sealed bid auction, comprising:

an auction server in communication with one or more remote computing devices associated with one or more remote bidders via a network, wherein the server includes at least one non-transitory computer-readable storage medium with computer-readable instructions stored therein to remotely perform the online sealed bid auction based on one or more sets of predetermined rules, and a processor instructed to execute the computer-readable instructions to:

transfer for display at least a portion of data related to an auction subject for the online sealed bid auction on the one or more remote computing devices associated with the one or more remote bidders;

receive one or more sets of bid data from the one or more remote computing devices, respectively, wherein each of the one or more sets of bid data comprises a bid amount;

receive one or more sets of commitment data, wherein each set of commitment data comprises a commitment to pay a committed amount for adjusting a winning bid amount upon winning the online sealed bid auction;

automatically store the one or more sets of bid data and the one or more sets of commitment data on the server;

automatically transfer for display, on the one or more remote computing devices, a first representation of the online sealed bid auction comprising one or more different identifiers corresponding to the one or more sets of bid data, respectively;

responsive to a closing time of the online sealed bid auction:

determine a highest bid amount as the winning bid amount for a winning bidder and a second highest bid amount based on the one or more sets of bid data; and

responsive to the winning bid amount being associated with at least one of the one or more sets of commitment data comprising a respective committed amount, automatically recalculate the winning bid amount for the winning bidder based on at least a portion of data related to the highest bid amount, the second highest bid amount, and the respective committed amount; and

transfer for display, on the one or more remote computing devices, a second representation of the online sealed bid auction comprising data related to the winning payment amount or the winning bid amount.. 

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitation of the features emphasized above, is a process that, under its broadest reasonable interpretation, covers a commercial interaction.  That is, other than reciting that the transmitted display of data, and the steps are performed by the computing devices and servers online,  nothing in the claim elements precludes the steps from practically being performed by people.  For example, “transmit, store, acquire, accept, determine, generate and transmit” in the context of this claim encompasses advertising, and marketing or sales activities.
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
1. A computer-implemented system for an online sealed bid auction, comprising:

an auction server in communication with one or more remote computing devices associated with one or more remote bidders via a network, wherein the server includes at least one non-transitory computer-readable storage medium with computer-readable instructions stored therein to remotely perform the online sealed bid auction based on one or more sets of predetermined rules, and a processor instructed to execute the computer-readable instructions to:

transfer for display at least a portion of data related to an auction subject for the online sealed bid auction on the one or more remote computing devices associated with the one or more remote bidders;

receive one or more sets of bid data from the one or more remote computing devices, respectively, wherein each of the one or more sets of bid data comprises a bid amount;

receive one or more sets of commitment data, wherein each set of commitment data comprises a commitment to pay a committed amount for adjusting a winning bid amount upon winning the online sealed bid auction;

automatically store the one or more sets of bid data and the one or more sets of commitment data on the server;

automatically transfer for display, on the one or more remote computing devices, a first representation of the online sealed bid auction comprising one or more different identifiers corresponding to the one or more sets of bid data, respectively;

responsive to a closing time of the online sealed bid auction:

determine a highest bid amount as the winning bid amount for a winning bidder and a second highest bid amount based on the one or more sets of bid data; and

responsive to the winning bid amount being associated with at least one of the one or more sets of commitment data comprising a respective committed amount, automatically recalculate the winning bid amount for the winning bidder based on at least a portion of data related to the highest bid amount, the second highest bid amount, and the respective committed amount; and

transfer for display, on the one or more remote computing devices, a second representation of the online sealed bid auction comprising data related to the winning payment amount or the winning bid amount. 

These limitations are not indicative of integration into a practical application because:
The additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional elements of one non-transitory computer-readable storage medium with computer-readable instructions stored therein, a processor instructed to execute the computer-readable instructions, by the server, transferring for display, by the server, on the one or more remote computing devices, online, automatically re-calculating, by the server, remote computing devices, are recited at a high-level of generality (i.e., as a generic server performing a generic server function of transmitting, receiving and displaying information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Further, the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use (such as servers and computing devices).  For example, stating that the auction is online and that servers and computing devices are used to transfer, calculate and display data only generally links the commercial interactions and management of relationships or interactions between people to a computer environment. Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not integrate the exception into a practical application.
	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of system claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network (e.g. receiving information and transmitting information for display generate a screen for display) see Symantec, TLI Communications, OIP Techs
storing and retrieving information in memory (e.g. collecting data from devices and manipulating the data automatically at a server) see Versata, OIP Techs

Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 1 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claim 16 is a method reciting similar functions as claim 1, and does not qualify as eligible subject matter for similar reasons.  
Claims 2-15 and 17-20 are dependencies of claims 1 and 16. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that provide embellishments to the abstract idea and only generally link the abstract idea to a particular technological environment, including:
wherein the processor is further instructed to execute the computer-readable instructions to: obtain each of the one or more sets of predetermined rules; define one or more criteria of the one or more sets of predetermined rules corresponding to one or more functions of the system; and perform the auction remotely based on the one or more sets of predetermined rules.
wherein the portion of data related to the auction subject comprises at least one of: a description of the auction subject; a corresponding auction schedule comprising at least the closing time for the auction; a starting price for the auction subject; or the one or more sets of predetermined rules for the auction, wherein the one or more sets of bid data correspond to one or more sealed bids, and at least one bid amount is equal to or higher than the starting price.
wherein the one or more sets of bid data comprise one or more sealed bids with the one or more respective bid amounts.
wherein the processor is further instructed to execute the computer-readable instructions to: recognize, from each of the one or more bidders, only one valid bid and one corresponding bid amount. 
wherein each set of commitment data is indicative of one or more inputs to a respective computing device by a respective bidder to make the commitment.
wherein the processor is further instructed to execute the computer-readable instructions to: calculate the respective committed amount based on at least a predetermined percentage of the winning bid amount.
wherein the winning payment amount is calculated at least by adding the second highest bid amount and a predetermined percentage of a difference between the winning bid amount and the second highest bid amount.
wherein the processor is further instructed to execute the computer-readable instructions to: display a portion of data related to the winning payment amount, wherein the winning payment amount is higher or lower than the winning bid amount.
wherein the processor is further instructed to execute the computer-readable instructions to: calculate the winning payment amount based on the one or more sets of predetermined rules, wherein the winning payment amount is at least a sum of: (i) at least a portion of the respective committed amount associated with the winning bid amount; (ii) the second highest bid amount of the auction; and (iii) a predetermined percentage of a difference between the winning bid amount and the second highest bid amount.
wherein the processor is further instructed to execute computer-readable instructions to: use a Starting price for the auction subject as the second highest bid amount. responsive to the auction having a sole bidder.
wherein additional data is related to allocation of a second portion of the respective committed amount to a vendor.
wherein additional data is related to allocation of an entire amount of the respective committed amount to the vendor and the one or more bidders.
wherein additional data is related to allocation of at least a portion of the respective committed amount to a bidder of the second highest bid amount
processing each set of bid data according to one or more preset rules to determine whether each set of bid data is accepted or rejected; responsive to a set of bid data being rejected, not storing the set of rejected bid data; an responsive to a set of bid data being accepted, storing the accepted set of bid data on the auction server.
wherein the portion of data related to the auction subject comprises at least one of: a description of the auction subject; a corresponding auction schedule comprising at least the closing time for the auction; a starting price for the auction subject; or the one or more sets of predetermined rules for the auction, wherein the one or more sets of bid data correspond to one or more sealed bids, and at least one bid amount is equal to or higher than the starting price.
calculating, by the server, the winning payment amount based on the one or more sets of predetermined rules, wherein the winning payment amount is at least a sum of: (i) at least a portion of the respective committed amount associated with the winning bid amount; (ii) a second highest bid amount of the auction; and (iii) a predetermined percentage of a difference between the winning bid amount and the second highest bid amount.
processing each set of bid data according to one or more preset rules to determine whether each set of bid data is accepted or rejected; responsive to a set of bid data being rejected, not storing the set of rejected bid data; and responsive to a set of bid data being accepted, storing the accepted set of bid data on the server.

Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.


Conclusion
This is a Division of applicant's earlier Application No. 14/967301.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/Primary Examiner, Art Unit 3684